Case 2:19-cv-10706-MWF-KK Document 23 Filed 12/17/20 Page 1 of 1 Page ID #:191




  1
  2
  3
                                               JS-6
  4
  5
  6
                            UNITED STATES DISTRICT COURT
  7
                           CENTRAL DISTRICT OF CALIFORNIA
  8
  9
 10    WILLIAM SARDINAS,                            Case No. CV 19-10706-MWF (KK)
 11                              Petitioner,
 12                        v.                       JUDGMENT
 13    L.J. MILUSNIC, WARDEN,
 14                              Respondent.
 15
 16
 17         Pursuant to the Order Accepting Findings and Recommendation of United
 18   States Magistrate Judge,
 19         IT IS HEREBY ADJUDGED that this action is DISMISSED without
 20   prejudice.
 21
 22   Dated: December 17, 2020
                                               MICHAEL W. FITZGERALD
 23                                            United States District Judge
 24
 25
 26
 27
 28
